Per curiam.
After conducting an investigation into grievances filed by former clients of respondent Terry L. Stewart, the Investigative Panel of the State Disciplinary Board issued a Notice of Discipline for disbarment against Stewart for his alleged violations of Standards 4 (engaging in professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation); 5 (making false, fraudulent, deceptive, or misleading communication about the lawyer or the lawyer’s services); 22 (withdrawing from employment without taking reasonable steps to avoid foreseeable prejudice to the rights of the client); 23 (failure to refund an unearned fee); 44 (wilful abandonment or disregard of a legal matter to the client’s detriment); 45 (knowingly engaging in conduct contrary to a disciplinary rule); and 68 (failure to respond to disciplinary authorities) of Bar Rule 4-102 (d). Upon Stewart’s failure to file a Notice of Rejection in response to the properly filed and personally served Notice of Discipline, Stewart was in default under Bar Rule 4-208.1 (b), with no right to an evidentiary hearing and subject to such discipline and further proceedings as determined by this Court. The Investigative Panel and the State Bar have recommended *747that Stewart be disbarred as an appropriate sanction for his violations of the disciplinary standards. We agree.
Decided September 14, 1998.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
In each of three instances, Stewart agreed to represent clients, accepted fees from the clients, but failed and refused to perform work for the clients, failed and refused to respond to the clients’ attempts to contact him, failed and refused to refund or account for the fees paid, and failed and refused to respond to the Notices of Investigation. Stewart apparently has abandoned his practice and has completely failed to respond to disciplinary authorities, and this Court finds no evidence of mitigating circumstances.
Stewart’s undisputed conduct constitutes violations of Standards 4, 5, 22, 23, 44, 45 and 68 of Bar Rule 4-102 (d). Accordingly, disbarment is warranted and we accept the recommendations of the Investigative Panel and the State Bar. Stewart is hereby disbarred from the practice of law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.